Citation Nr: 9914603	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of the loan guaranty indebtedness.  

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1971.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1997, it was remanded to the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for additional development and the readjudication 
of the veteran's request for a waiver of his loan guaranty 
indebtedness in the full amount of the original indebtedness 
of $14,304.72, plus accrued interest.  The case was returned 
to the Board in September 1998 and is now ready for further 
appellate review.  


REMAND

One of the primary purposes of the Board's June 1997 remand 
was to offer the veteran an opportunity to present specific 
evidence and argument in support of his request for a waiver 
of his loan guaranty indebtedness.  In particular, the 
veteran was asked to present evidence and argument pertaining 
to the question of whether there were mitigating 
circumstances surrounding the foreclosure that would reflect 
on the degree of his fault in the creation of the 
indebtedness.  The veteran was also asked to present evidence 
that would support his allegation that the collection of the 
indebtedness would impose an undue hardship upon his family.  

In response to the request for that information, the veteran 
submitted a written statement, a completed financial status 
report, and copies of his 1996 Federal and State income tax 
returns in December 1997.  Following the receipt of that 
information at the RO, a supplemental statement of the case 
was issued in February 1998.  That supplemental statement of 
the case reflected the continued denial of the veteran's 
request for a waiver, considering the original amount of the 
indebtedness of $14,935.60, plus accrued interest, in that 
decision.  Unfortunately, the February 1998 supplemental 
statement of the case failed to reflect the receipt of the 
additional evidence and argument that the veteran had 
submitted in December 1997, and failed to indicate in the 
reasons and bases whether that additional evidence and 
argument had been considered in the decision.  

The Court of Veterans Appeals has recently held that the RO's 
failure to follow the directives contained in a Board remand 
decision and the Board's failure to ensure compliance with 
the terms of the remand would amount to error.  Consequently, 
the Board is restrained by Court precedent from proceeding 
without the RO having followed the Board's own directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Under the aforementioned circumstances, it is necessary that 
the case be remanded to the originating agency for the 
following actions:

The veteran's claim should be reviewed by 
the Committee.  If the benefit sought 
continues to be denied, the veteran 
should be provided with a supplemental 
statement of the case.  That supplemental 
statement of the case should reflect the 
receipt of the additional evidence and 
argument that the veteran had submitted 
in December 1997 and should indicate in 
its reasons and bases the extent to which 
the additional evidence and argument had 
been considered in the decision.  The 
supplemental statement of the case should 
also specifically address those of the 
six elements found in 38 C.F.R. § 1.965 
which the Committee considers to be 
pertinent to the determination of whether 
the veteran should be accorded a waiver 
of his loan guaranty indebtedness under 
the standards of "equity and good 
conscience."  In particular, the fault of 
the veteran versus the fault of the VA, 
the possibilities for unjust enrichment, 
and the possibility of undue hardship 
should be addressed.  The Committee 
should also identify any other elements 
that should be applied to the facts and 
circumstances of this case indicating a 
need for reasonableness and moderation in 
the exercise of the Government's rights, 
such as whether the veteran attempted to 
mitigate the amount of the indebtedness 
through efforts to avoid foreclosure or 
through the proper maintenance of the 
subject property.  

If the benefits sought are not allowed in their entirety, the 
veteran should be given the legally requisite opportunity to 
respond to the supplemental statement of the case.  The 
purpose of this remand is to ensure due process of law.  The 
Board intimates no opinion, legal or factual as to the 
determination warranted in this case by reason of this 
remand.  No action by the veteran is required until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

